Citation Nr: 1308830	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include adjustment disorder, major depression, and impulse control disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to October 1987.
  
This matter initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for adjustment disorder with anxious and depressed mood (claimed as depression) and impulse control disorder.

The Veteran testified before the undersigned at a December 2009 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In March 2010, the Board remanded this matter for further development.

In February 2013, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In this case, medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a November 2007 VA mental health evaluation note and a July 2010 VA examination report include diagnoses of adjustment disorder with anxious and depressed mood and major depression with psychotic features.  Thus, a current psychiatric disability has been demonstrated.

The Veteran contends that he began to experience symptoms of a psychiatric disability in service after he received injections for pseudofolliculitis and subsequently woke up in bed and discovered that he was bleeding from the back of his head.  He began to experience anxiety and behavior problems (e.g. physical altercations with fellow service members) following this incident and psychiatric problems have reportedly continued in the years since that time.  Service treatment records confirm that the Veteran was treated on numerous occasions in service between July 1979 and November 1985 for skin and scalp problems, including pseudofolliculitis, acne keloidalis nuchae, psoriasis of the scalp, and alopecia.

The psychologist who conducted the July 2010 VA examination opined that the Veteran's current psychiatric disability was not caused by or the result of treatment for a scalp condition.  He reasoned that in his experience, there was no psychiatric disorder that was the result of treatment for a scalp condition.  Also, he was unaware of any diagnosis in DSM-IV that had scalp treatment as its etiology.  If the Veteran's scalp treatment was the cause and start of his mental disorder, it would be expected that he would have been treated in service.  However, there was no evidence of any outpatient or inpatient psychiatric treatment in service.  Moreover, his psychosocial history documented at the VA Medical Center in West Palm Beach, Florida (VAMC West Palm Beach) reflected that his adjustment problems began at the age of 14 when his mother took him for a psychiatric assessment.

The July 2010 opinion is inadequate because it appears to pertain to whether the Veteran's current psychiatric disability was caused by his overall treatments for scalp problems in service.  However, the Veteran does not contend that his psychiatric disability was specifically caused by his scalp treatment in general.  Rather, he claims that it was caused by a specific incident relating to such treatment during which he woke up in bed and discovered that he was bleeding from his head after receiving injections for pseudofolliculitis.  The examiner did not acknowledge or consider this reported incident.

Additionally, the examiner did not acknowledge or discuss the Veteran's reports of anxiety and behavior problems in service and of a continuity of symptomatology since service.  Rather, he reasoned that there was no evidence of any treatment for psychiatric problems in the Veteran's service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Moreover, the July 2010 opinion appears to be partly based on a finding that the Veteran's psychiatric problems pre-existed service.  Specifically, the examiner explained that VA treatment records reflected that the Veteran's adjustment problems began at the age of 14 when his mother took him for a psychiatric assessment.

However, the Veteran is presumed have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at examination for entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).

The Board acknowledges that the Veteran has reported that he was evaluated prior to service for behavioral problems, and he is competent to do so.  Nevertheless, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 (1998).  There is no other evidence of a pre-existing psychiatric disability and the Veteran's June 1979 entrance examination was normal other than for scars.  Thus, the evidence is not clear and unmistakable that a psychiatric disability pre-existed service and was not aggravated in service, and the Veteran was presumed sound.  38 U.S.C.A. § 1111. 

Therefore, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current psychiatric disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the December 2009 hearing and the July 2010 VA examination, the Veteran reported that he continued to receive psychiatric treatment at VAMC West Palm Beach and the VA outpatient clinic in Fort Pierce, Florida (VAOPC Fort Pierce).  The most recent treatment records from these facilities in the claims file are dated in November 2007.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability at VAMC West Palm Beach and VAOPC Fort Pierce from November 2007 through the present, and from any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his current psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system as well as any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

For each current psychiatric disability identified (i.e. any psychiatric disability diagnosed since August 2007, including adjustment disorder and major depression), the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset in service, had its onset in the year immediately following service (with respect to any currently diagnosed psychosis), is related to the Veteran's reported stressors in service (including waking up in bed and discovering that he was bleeding from his head following injections for pseudofolliculitis), is related to his reported psychiatric and behavioral problems in service, or is otherwise related to a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of posttraumatic stress disorder, what are the stressors supporting the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since August 2007 (including adjustment disorder and major depression), the Veteran's reported stressors in service (including waking up in bed and discovering that he was bleeding from his head following injections for pseudofolliculitis), his reports of anxiety and behavioral problems in service, and his reports of a continuity of symptomatology in the years since service.  For purposes of the above opinions, the examiner is advised that the Veteran is presumed to have been in sound condition when he entered service.  

The examiner must provide reasons for each opinion given.  

The examiner is advised that the Veteran is competent to report stressors and psychiatric problems in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.
4.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



